Citation Nr: 0524275	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  98-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1952 to 
September 1965 and December 1965 to November 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Indianapolis, Indiana, Regional Office (RO), which confirmed 
a noncompensable evaluation for bilateral hearing loss.  A 
September 1998 RO hearing was held.

In an August 1999 decision, the Board denied an increased 
(compensable) rating for bilateral hearing loss.  Appellant 
subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  During the 
pendency of the appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. § 5100 et seq. (West 2002)) 
became law.  By a subsequent Order, the Court vacated said 
August 1999 Board decision, and remanded the case for 
readjudication pursuant to the VCAA.

With respect to another procedural matter, in May 2002, the 
Board undertook additional development on that appellate 
issue, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans, et al., v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Consequently, in 
light of that Federal Circuit case, in July 2003, the Board 
remanded said appellate issue to the RO for additional 
evidentiary development.  In December 2004, the Board again 
remanded the case to the RO for additional evidentiary 
development.

The case is now ready for the Board's appellate 
determination.  



FINDINGS OF FACT

1.  Appellant's bilateral hearing acuity was clinically shown 
at no greater than Level II for each ear, at any time during 
the appeal.  

2.  Puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) were not 55 
decibels or more nor were the puretone thresholds 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz 
on audiologic examination.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral defective hearing have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.10, 
4.85, 4.87, and Diagnostic Code 6100 (1998-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA; 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (38 C.F.R. § 3.159 (2004)); and VAOPGCPREC 7-
2003 (Nov. 19, 2003).  

Assuming that Section 3 of the VCCA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.

A comprehensive medical history and detailed findings with 
respect to the service-connected defective hearing over the 
years are documented in the medical evidence.  Additionally, 
VA audiologic examinations were conducted in 1998, 2003,  and 
2005, which included speech discrimination and puretone 
audiometry testing.  Such examinations are sufficiently 
detailed and comprehensive for rating appellant's bilateral 
hearing acuity and provide a clear picture of all relevant 
symptoms and findings.  Additionally, although private 
clinical records included audiometric tests results that 
revealed speech discrimination scores and certain other 
findings, there is no indication that these audiometric 
scores were obtained by a controlled speech discrimination 
test utilizing Maryland CNC word testing, as required under 
38 C.F.R. § 4.85(a) for valid examination of hearing 
impairment for VA purposes.  Thus, said private audiometric 
tests results are not fully valid for rating purposes since 
they do not comply with 38 C.F.R. § 4.85(a).  The Board will 
rely instead on said VA audiometric examinations for rating 
the defective hearing disability, since said VA examinations 
were appropriately conducted in accordance with 38 C.F.R. 
§ 4.85(a).  

It is apparent to the Board that the appellant and his 
attorney were knowledgeable regarding the necessity of 
competent evidence that indicates the severity of the 
service-connected defective hearing disability at issue.  
See, in particular, the Statement of the Case and subsequent 
Supplemental Statements of the Case, which set out the 
applicable evidence, laws, regulations, and rating criteria, 
and the reasons for denial of said claim.  See also 
appellant's legal brief.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a service connection claim.  Assuming arguendo 
that a VCAA notice must also be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a disability rating claim, in the instant case, 
the initial rating decision on appellant's defective hearing 
disability claim was rendered prior to the VCAA and, thus, a 
pre-adjudication VCAA notice could not have in fact been 
issued.  Pelegrini does not contain a remedy under such 
facts, nor is an efficient or timely remedy evident to the 
Board under the circumstances here.  Furthermore, pursuant to 
the Board's July 2003 remand, appellant and his attorney were 
provided August 2003, January 2004, and February 2005 VCAA 
notices on said claim on appeal, which specifically advised 
them as to which party could or should obtain which evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Again, it is emphasized that the RO appropriately developed 
said appellate claim.  Significantly, in March 2003 and 
October 2004 written statements, appellant divulged that 
there was no additional pertinent evidence for submission.  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of said claim or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); 38 C.F.R. § 20.1102 (2003).  
See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 
(5th Cir. 1985); and Mayfield, supra. 

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
said appellate issue.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected 
defective hearing disability on appeal in the context of the 
total history of that disability, particularly as it affects 
the ordinary conditions of daily life, including employment, 
as required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The appellant contends, in essence, that his bilateral 
hearing loss has worsened and warrants a compensable 
disability rating.  

It should be pointed out that the VA amended its regulations 
for rating diseases of the ear and other sense organs (which 
includes defective hearing acuity), effective June 10, 1999.  
Historically, appellant appealed a March 1998 rating 
decision, which confirmed a noncompensable evaluation for 
bilateral hearing loss.  Under VA regulations in effect prior 
to June 10, 1999, the severity of a veteran's hearing loss 
was determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Codes 6100 through 6110.  Evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based upon organic impairment of hearing acuity, as measured 
by results of controlled speech discrimination tests, and 
average hearing threshold level, as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 hertz (cycles per second).  The VA's Schedule for 
Rating Disabilities provided a framework by which such 
audiometric test results may be translated into a numeric 
designation ranging from Level I (for essentially normal 
hearing acuity) to Level XI (for profound deafness), in order 
to rate the degree of disability resulting from the service-
connected defective hearing.  Under 38 C.F.R. § 4.85(c) Table 
VIa was used only when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both puretone average and 
speech discrimination inappropriate.

With respect to the period prior to June 10, 1999, a December 
1997 private audiometric examination was conducted; and it 
was noted therein that appellant had 20-25% hearing loss and 
might be considered a candidate for a hearing aid.  On March 
1998 VA audiometric examination, the recorded pure tone 
thresholds were the following (in decibels):  For the right 
ear, 15 at 1,000 Hertz, 25 at 2,000 Hertz, 45 at 3,000 Hertz, 
and 70 at 4,000 Hertz; and for the left ear, 20 at 1,000 
Hertz, 25 at 2,000 Hertz, 45 at 3,000 Hertz, and 60 at 4,000 
Hertz.  Average pure tone thresholds were 39 and 38 decibels 
with speech recognition ability (utilizing Maryland CNC word 
testing) of 92 and 88 percent for the right and left ears, 
respectively.

Since on that March 1998 VA audiologic examination, the 
puretone threshold average in the right ear was 39 decibels 
with speech recognition ability of 92 percent (Level I), and 
puretone threshold average in the other ear was 38 with 
speech recognition ability of 88 percent (Level II), no more 
than a noncompensable rating for the service-connected 
bilateral defective hearing disability would be appropriate 
under either the old version of 38 C.F.R. § 4.85 (since Level 
I and Level II bilateral hearing acuity warrants only a 
noncompensable rating under Table VII).  38 C.F.R. §§ 4.85, 
4.87, Table VII, Code 6100 (effective prior to June 10, 
1999).  Audiometric results on earlier VA audiometric 
examinations dated between 1973 and 1993 revealed that 
although his hearing acuity had worsened over the years, the 
results were not as severe as those on the more recent March 
1998 VA audiologic examination.  Additionally, during a 
September 1998 RO hearing, appellant testified that he had 
retired in 1972; that his hearing loss had limited social 
activities "somewhat"; and that he had not been prescribed 
any hearing aids.  

Based on this degree of impairment shown on said March 1998 
VA audiologic examination, the March 1998 rating decision 
assigned a noncompensable evaluation for bilateral 
sensorineural hearing loss.  In this regard, the Court 
explained in Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) that "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."

Consequently, an increased compensable evaluation for the 
service-connected bilateral defective hearing for the period 
prior to June 10, 1999 would not be warranted.  

With respect to the period on and subsequent to June 10, 
1999, in addition to the aforestated regulations for rating 
defective hearing acuity in effect prior to June 10, 1999, 
the amended regulations effective June 10, 1999 are for 
application.  However, the revised rating criteria may not be 
applied to a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC. 3-2000 (Apr. 10, 2000).  See also Rhodan v. West, 
12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 
F.3d 166 (Fed. Cir. 1999).

Under the amended VA regulations in effect on and subsequent 
to June 10, 1999, Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination and the puretone threshold average.  Puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  See amended 38 C.F.R. § 4.85(b),(d).

Amended 38 C.F.R. § 4.85(c) states that Table VIa is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  

Amended 38 C.F.R. § 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Amended 38 C.F.R. § 4.86(b) states that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

On February 2003 VA audiologic examination, the recorded pure 
tone thresholds were the following (in decibels):  For the 
right ear, 20 at 1,000 Hertz, 35 at 2,000 Hertz, 60 at 3,000 
Hertz, and 85 at 4,000 Hertz; and for the left ear, 30 at 
1,000 Hertz, 30 at 2,000 Hertz, 50 at 3,000 Hertz, and 60 at 
4,000 Hertz.  Average pure tone thresholds were 50 and 43 
decibels for the right and left ears, respectively, with 
speech recognition ability (utilizing Maryland CNC word 
testing) of 92 percent, bilaterally.  The examiner stated 
that appellant's speech discrimination was good in quiet 
[situations].

Since on that February 2003 VA audiologic examination, the 
puretone threshold average in the right ear was 50 decibels 
with speech recognition ability of 92 percent (Level I), and 
puretone threshold average in the other ear was 43 with 
speech recognition ability of 92 percent (Level I), no more 
than a noncompensable rating for the service-connected 
bilateral defective hearing disability would be appropriate 
under either the old or amended version of 38 C.F.R. § 4.85 
(since Level I and Level I bilateral hearing acuity warrants 
only a noncompensable rating under Table VII).  38 C.F.R. 
§§ 4.85, 4.87, Table VII, Code 6100 (effective prior and on 
and subsequent to June 10, 1999).  

Subsequent private medical records reveal that in April 2004, 
left ear otitis media and Eustachian tube dysfunction were 
assessed.  In July 2004, appellant complained of left ear 
hearing loss since April.  The left ear had an immobile 
[eardrum] with effusion.  Audiologic test results revealed 
that average pure tone thresholds were 25 decibels in the 
right ear and 45 decibels in the other ear with speech 
recognition ability of 92 and 68 percent, respectively.  
However, said private audiometric tests results are not fully 
valid for rating purposes since they do not comply with 
38 C.F.R. § 4.85(a).  In August 2004, the left tympanic 
membrane was flat and dull, with decreased mobility 
consistent with serous effusion.  Appellant was considered a 
candidate for a hearing aid.  A left ear tympanostomy tube 
with removal of serous effusion was tentatively scheduled.  

In a September 2004 written statement, appellant reported 
that in late August, a left ear operation had been performed; 
and that he intended to forward the results to the RO.  
However, although the Board's December 2004 remand and 
February 2005 VCAA letter requested his assistance with 
respect to obtaining such additional evidence, such results 
have not been received by VA.  

On February 2005 VA audiometric examination, appellant 
reported that his hearing loss had worsened and caused 
difficulty communicating with family and in situations where 
background noise was present.  It was indicated that he had 
recently had a pressure equalization tube inserted in his 
left ear.  The recorded pure tone thresholds were the 
following (in decibels):  For the right ear, 25 at 1,000 
Hertz, 35 at 2,000 Hertz, 60 at 3,000 Hertz, and 85 at 4,000 
Hertz; and for the left ear, 25 at 1,000 Hertz, 35 at 2,000 
Hertz, 55 at 3,000 Hertz, and 65 at 4,000 Hertz.  Average 
pure tone thresholds were 51 and 45 decibels with speech 
recognition ability (utilizing Maryland CNC word testing) of 
88 and 84 percent for the right and left ears, respectively.  
The examiner stated that appellant's speech discrimination 
was good in quiet [situations].  

In an April 2005 written statement, appellant reported that a 
drain had been removed from the left ear and that he had a 
right ear hearing aid.

Since on that February 2005 VA audiologic examination, the 
puretone threshold average in the right ear was 51 decibels 
with speech recognition ability of 88 percent (Level II), and 
puretone threshold average in the other ear was 45 with 
speech recognition ability of 84 percent (Level II), no more 
than a noncompensable rating for the service-connected 
bilateral defective hearing disability would be appropriate 
under either the old or amended version of 38 C.F.R. § 4.85 
(since Level II and Level II bilateral hearing acuity 
warrants only a noncompensable rating under Table VII).  38 
C.F.R. §§ 4.85, 4.87, Table VII, Code 6100 (effective prior 
and on and subsequent to June 10, 1999).  See Lendenmann.  

It should be added that the amended 38 C.F.R. § 4.86(a) or 
(b) is not applicable in the instant case, since puretone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) were not 55 decibels or more nor 
were the puretone thresholds 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.

The evidence does not show that the service-connected 
bilateral hearing loss presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards, as is 
required for consideration of an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  Significantly, on audiologic 
examinations, his speech discrimination ability has not been 
shown to be severely impaired, nor has any evidence suggested 
any marked interference his defective hearing has caused with 
job functions or daily activities of living.  The Board has 
also considered the provisions of 38 C.F.R. § 4.10, which 
relate to functional loss.  It is the Board's opinion that a 
compensable evaluation for the service-connected bilateral 
defective hearing disability would not be warranted, 
particularly in light of the audiometric results that do not 
indicate severely decreased speech discrimination ability.  
Although appellant has other disabilities involving the ears, 
including service-connected tinnitus, and has recently 
reported that he utilizes a right ear hearing aid, this is 
not determinative of the appropriate rating to be assigned 
for the defective hearing disability.  The service-connected 
bilateral defective hearing disability is rated on the basis 
of hearing acuity determined by objective audiometric 
results.  

Even assuming that a hearing aid has been prescribed, it 
should be pointed out that evaluations derived from the 
rating schedule are based on examinations conducted without 
the use of hearing aids and, thus, are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85(a).  The payment of additional compensation for 
the use of assistive devices is inconsistent with the purpose 
of VA compensation.  See 52 Fed. Reg. 44, 118 (1987).  

Since the preponderance of the evidence is against allowance 
of the appellate issue for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.


ORDER

An increased (compensable) evaluation for bilateral defective 
hearing is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


